EXHIBIT 10.1
AMENDED AND RESTATED FIRST AMENDMENT TO THE
AMENDED AND RESTATED
IXIA 2008 EQUITY INCENTIVE PLAN
          WHEREAS, Ixia (“Ixia” or the “Company”) previously adopted the Ixia
2008 Equity Incentive Plan effective April 11, 2008; and
          WHEREAS, the Company amended and restated the Ixia 2008 Equity
Incentive Plan (as amended and restated, the “Plan”) effective as of May 19,
2010; and
          WHEREAS, the Company reserved the right to further amend the Plan
pursuant to Section 16 thereof; and
          WHEREAS, the Company desires to amend the Plan to modify the maximum
permissible terms of Option and SAR Awards and to make certain other changes.
          NOW, THEREFORE, the Plan is amended as follows:

1.   All capitalized terms used herein, unless otherwise defined herein, shall
have the same meanings as such terms have in the Plan.   2.   A new Section 3A
is added to the Plan as follows:       “3A.  Shares Not Available for Awards.  
    Notwithstanding anything to the contrary contained in the Plan, none of the
following Shares shall be added to the Shares available for Awards under the
Plan: (i) Shares tendered by a Participant or withheld by the Company after
December 31, 2010 in payment of the exercise price of an Option, or to satisfy
any tax withholding obligation with respect to Options or SARs, (ii) Shares
subject to a SAR that are not issued upon exercise in connection with the stock
settlement of the SAR after December 31, 2010, and (iii) Shares reacquired by
the Company on the open market or otherwise after December 31, 2010 using cash
proceeds from the exercise of Options.”   3.   Section 5(b) of the Plan is
amended to add a new sentence thereto as follows:       “Further, the Committee
shall not have the authority to amend or adjust Options or SARs previously
granted to a Participant under the Plan to (a) reduce the exercise price or
grant price, (b) cancel the Options or SARs when the exercise price or grant
price exceeds the Fair Market Value of the Shares in exchange for cash or
another Award (other than in accordance with Section 14 of the Plan), or
(c) take any other action that would be treated as a repricing under the rules
and regulations of the principal U.S. national securities exchange on which the
Shares are traded, without the approval of the shareholders of the Company
obtained in the manner provided in Section 15 of the Plan.”

 



--------------------------------------------------------------------------------



 



4.   Section 7(e) of the Plan is amended in its entirety to read as follows:    
  “e.     Term of Options. The term of each Option may be up to seven years from
the date of grant thereof; provided, however, that the term of an Incentive
Stock Option granted to an Employee who, at the time the Incentive Stock Option
is granted, owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company, shall be five
years from the date of grant thereof or such shorter term as may be provided in
the Option Agreement.       The term of any Option may be less than the maximum
term provided for herein as specified by the Committee upon grant of the Option
and as set forth in the Option Agreement.”   5.   Section 8(c) of the Plan is
deleted in its entirety.   6.   Section 11(c) of the Plan is amended in its
entirety to read as follows:       “c.     Term of SAR. The term of a SAR
granted under the Plan may be up to seven years from the date of grant thereof.
                The term of any SAR may be less than the maximum term provided
for herein as specified by the Committee upon grant of the SAR and as set forth
in the SAR Award Agreement.”   7.   Section 12 is amended by inserting a new
subsection (d) to read as follows, and renaming the subsection thereafter as
subsection (e):       “d.     Dividends and Dividend Equivalents. Cash dividends
and Dividend Equivalents on Restricted Stock and Restricted Stock Unit Awards
that are subject to this Section 12 shall, notwithstanding the provisions of
Section 9(b) and 10(b) of the Plan, either (i) not be paid or credited or
(ii) be accumulated and subject to achievement of the performance goals to the
same extent as the Restricted Stock or Restricted Stock Units.”   8.  
Section 13 is amended by adding a new sentence thereto as follows:       “In no
event may an Award be transferred hereunder for consideration, and in no event
may a Permitted Transferee be other than (i) the Participant’s spouse, children
or grandchildren (including any adopted and step children or grandchildren),
parents, grandparents or siblings, (ii) a trust for the benefit of one or more
of the Participant or the persons referred to in clause (i), (iii) a

2



--------------------------------------------------------------------------------



 



    partnership, limited liability company or corporation in which the
Participant or the persons referred to in clause (i) are the only partners,
members or shareholders or (iv) a charitable organization.”   9.   Section 13 is
amended by amending the first sentence thereof to read as follows:       “Except
as otherwise provided in a Participant’s Award Agreement or otherwise determined
at any time by the Committee in accordance with this Section 13, no Awards
granted under the Plan, and no Shares subject to any such Awards, that have not
been issued or as to which any applicable vesting restriction, performance or
deferral period has not lapsed, may be sold, pledged, assigned, hypothecated,
gifted, transferred or disposed of in any manner, either voluntarily or
involuntarily by operation of law, other than by will or by the laws of descent
or distribution or transfers between spouses incident to a divorce.”   10.  
Section 16(a) is amended by adding a new sentence thereto as follows:      
“Further, no revision or amendment shall, without the approval of the Company’s
shareholders, cancel Options or SARs in exchange for cash when the exercise
price or grant price per share exceeds the Fair Market Value of the Shares or
take any action with respect to Options or SARs that would be treated as a
repricing under the rules and regulations of the principal securities exchange
on which the Shares are traded, including a reduction of the exercise price or
grant price of Options or SARs and the exchange of Options or SARs for other
Awards (or amend the provisions of Section 5(b) relating to such actions by the
Committee).”   11.   This Amended and Restated First Amendment shall be
effective May 4, 2011.

          IN WITNESS WHEREOF, the undersigned has executed this Amended and
Restated First Amendment to the Plan as of the date set forth below.

            IXIA

    Date: May 4, 2011  By:   /s/ Ronald W. Buckly         Ronald W. Buckly     
  Senior Vice President, Corporate Affairs and General Counsel     

3